Case 4:19-cv-04096-SOH Document 30                Filed 06/04/20 Page 1 of 1 PageID #: 106



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION


MIDAMERICA, INC.                                                                    PLAINTIFF

v.                                      Case No. 4:19-cv-4096

BIERLEIN COMPANIES, INC.                                                          DEFENDANT
                                            ORDER

       Before the Court is Entergy Arkansas, LLC’s (“Entergy”) Agreed Motion for Protective

Order. (ECF No. 29). The Court finds that no response is necessary and that this matter is ripe

for consideration.

       Entergy states that it has been served with subpoenas from both parties to this litigation.

Entergy further states that responding to those subpoenas will require production of confidential

documents. Consequently, Entergy and counsel for both parties have reached an agreement on a

protective order. Entergy now moves the Court to approve and enter the stipulated protective

order, which is attached as an exhibit to the instant motion. (ECF 29-1).

       Upon consideration, Court finds that the instant motion (ECF No. 29) should be and hereby

is GRANTED. The Court will separately sign and file Entergy and the parties’ stipulated

protective order.

       IT IS SO ORDERED, this 4th day of June, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
